Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 have been examined.

Response to Arguments

Applicant’s arguments in the Remarks filed on 6/30/22 have been considered but they are not persuasive.  
In the Remarks, applicant argues that:
Livne fails to teach receive a most probable cause as its input.

As per point (1), according to applicant:
“The cited passage of Livne discloses, ‘the VNPS predictor 212 analyzes the KQI features of one or more of the group of cellular subscribers 252 in order to identify and/or infer one or more dissatisfaction source causes for one or more detractor cellular subscribers detected in the group.’ Without conceding that Livne’s dissatisfaction source cause teaches the claimed ‘most probable cause,’ it is noted Livne’s trainer 212 deos not receive the dissatisfaction sources causes as its input; rather, it appears that the dissatisfaction source cause is an output of the trainer 211”

(Remarks at 6).  Examiner respectfully disagreed.  Livne teaches the VNPS predictor 212 analyzes the KQI features of one or more of the group of cellular subscribers 252 in order to identify and/or infer one or more dissatisfaction source causes for one or more detractor cellular subscribers detected in the group [140].  The VNPS predictor may therefore provide the cellular operator accurate data regarding the dissatisfaction source cause(s).  Livne teaches VNPS predictor may indicate whether the source of the predicted dissatisfaction is rooted at the technical service [141](i.e.., most probable causes).  Livne further teach while the VNPS predictor may not predict an exact detraction cause for CRM issue (i.e. not the operational/technical service of the cellular network, the VNPS predictor 212 may accurately distinguish between the operational/technical service issues and he CRM related issues.  Within the predicted detractor group, the set of possible causes for each cellular subscriber 252 may be ranked with a probability score to indicate the impact of the respective cause on the overall detraction-prediction relating to a certain cellular subscriber 252 estimated as detractor).  Based on the prediction and estimation of the VNPS predictor, the cellular operator may be alerted to identify the source cause for dissatisfaction when the corresponding probability score exceeds a pre-defined threshold [142].  
In other words, Livne teaches VNPS predictor using the set of possible causes (i.e., most probably causes) as input in order to produce a ranked set of possible causes with the probability score for the set of possible causes (i.e., apply the most probable causes to a trained machine learning algorithm that includes the most probable cause as its input) The set of possible causes is inputted to the VNPS predictor in order to determine/identify a corresponding probability score that exceeds a threshold to the cellular operator.  
Furthermore, Livne teaches VNPS predictor using machine learning model(s) that produce the probability score [26].  In other words, Livne teach the VNPS predictor to output a probability score (i.e., a trained ML provides a telecommunication system score as output).    

Claim Rejections – 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3, 7, 9-11 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Livne et al, US 2019/0043068 (hereinafter Livne).    
As per claim 1, Livne teaches the invention as claimed for a method performed by a computing system that collects information in a telecommunication system, the method comprising: 
receiving protocol event data from a plurality of probes within the telecommunication system ([23][104-107], e.g., receiving KQI feature such as protocols event data from deep packet inspection tools);
determining a most probable cause of a call event from the protocol event data ([140][141], e.g., predictor determining one or more source causes from the KQI features);
applying the most probable cause to a trained machine learning algorithm that includes the most probable cause as its input and a telecommunication system score as its output ([70][140-144][3][62], e.g., applying the possible cause to predictor as input (i.e., trained machine learning [26][32][70][95]) and a score as output); and
in response to an output score from the trained machine learning algorithm, performing a corrective action for a plurality of network users that are expected to correspond to the output score ([142-144], e.g., in response to the score, take one or more corrective action for users/subscribers to overcome/address the cause/problem).
As per claim 2, Livne teaches the invention as claimed in claim 1 above.  Livne further teach comprising sending a survey to a subset of the plurality of network users and verifying the output score using returned survey results ([4][32][50][51], e.g., send surveys to subset of subscribers and receive score results from surveys; the returned surveys results (i.e., score) is used to train machine learning to improve estimation and prediction score accuracy).
As per claim 3, Livne teaches the invention as claimed in claim 1 above.  Livne further teach comprising sending a survey to a subset of the plurality of network users and tuning the trained machine learning algorithm using returned survey results ([4][32][50][51], e.g., send surveys to subset of subscribers and receive score results from surveys; every time a new survey is conducted, the results may be used to further train the machine learning model(s) thus improving their estimation and prediction accuracy).
As per claim 7, Livne teaches the invention as claimed in claim 1 above.  Livne further teach wherein the call event includes a Key Performance Indicator (KPI) associated with call failure, an anomaly, or call degradation ([104-107]e.g., KQI feature includes call failure/degradation).
As per claim 9, it is rejected for the same reason set forth in claim 1 above (see [94] for a system comprising a processor and a memory having instructions that when executed by the processor cause the system to perform the step of the claim)
As per claim 10, it is rejected for the same reason set forth in claim 2 above.
As per claim 11, it is rejected for the same reason set forth in claim 3 above.
As per claim 15, it is rejected for the same reason set forth in claim 7 above.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Livne in view of Mars et al, US 10,296,848 (hereinafter Mars).
As per claim 4, Livne teaches the invention as claimed in claim 1 above.  Although Livne teaches wherein the trained machine learning algorithm includes using one or more machine learning models known in the art [117], however Livne does not specifically teach  the trained machine learning algorithm includes an item selected from the list consisting of: Naive Bayes; Deep Learning; Random Forest; and Gradient Boost.  Mars teaches machine learning algorithm includes an item selected from the list consisting of: Naive Bayes; Deep Learning; Random Forest; and Gradient Boost (col. 6, lines 11-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mars’s teaching into Livne’s system in order to allow many different machine learning models to be used for the trained machine learning model in Livne’s system, thus enhancing the machine learning model in Livne’s system.
As per claim 12, it is rejected for the same reason set forth in claim 4 above.
Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Livne in view of Ben-Nun et al, US 8,817,614 (hereinafter Ben-Nun).
As per claim 5, Livne teaches the invention as claimed in claim 1 above.  Livne does not teach wherein the probes collect data being transmitted between a Radio Access Network (RAN) and a Mobility Management Element (MME).  Ben-nun teaches wherein the probes collect data being transmitted between a Radio Access Network (RAN) and a Mobility Management Element (MME) (col. 14, lines 25-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ben-nun’s teaching into Livne’s system in order to allow different part of the Livne’s telecommunication network to be monitored and analyzed, thus improving the quality of service provided in Livne’s system.  
As per claim 6, Livne teaches the invention as claimed in claim 1 above.  Livne does not teach wherein the probes collect data being transmitted between a Radio Access Network (RAN) and a Serving Gateway (SGW).  Ben-nun teaches wherein the probes collect data being transmitted between a Radio Access Network (RAN) and a Serving Gateway (SGW) (col. 14, lines 25-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ben-nun’s teaching into Livne’s system in order to allow different part of the Livne’s telecommunication network to be monitored and analyzed, thus improving the quality of service provided in Livne’s system.  
As per claim 13, it is rejected for the same reason set forth in claim 5 above.
As per claim 14, it is rejected for the same reason set forth in claim 6 above.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Livne and Tapia et al, US 2016/0021173 (hereinafter Tapia 173) in view of Tapia et al, US 2016/0094721 (hereinafter Tapia 721)
As per claim 8, Livne teaches the invention as claimed in claim 1 above.  Although Livne teaches performing the corrective action for the plurality of network users [142-144], however, Livne does not teach wherein performing the corrective action for the plurality of network users comprises an item selected from the list consisting of: sending a message to the plurality of network users to apprise them of the most probable cause.  Tapia 173 teaches wherein performing the corrective action for the plurality of network users comprises an item selected from the list consisting of: sending a message to the plurality of network users to apprise them of the most probable cause ([71], e.g., notifying subscribers of the cause of problem).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tapia 173’s teaching with Livne’s system in order to allow Livne’s system to perform different types of corrective actions, thus improving the customer quality in Livne’s system [20].  
Livne and Tapia 173 do not teach wherein performing the corrective action for the plurality of network users comprises an item selected from the list consisting of: providing the plurality of network users with discounted use of the telecommunication system; and providing the plurality of network users with additional data use within the telecommunication system.  Tapia 721 teaches wherein performing the corrective action for the plurality of network users comprises an item selected from the list consisting of: providing the plurality of network users with discounted use of the telecommunication system ([11][15], e.g., discounted offering to customers); and providing the plurality of network users with additional data use within the telecommunication system ([13], e.g., providing different speed tiers with the telecommunication system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tapia 721’s teaching with Livne and Tapia 173’s system in order to allow Livne and Tapia 173’s system to perform different types of corrective actions, thus improving the customer quality in Livne’s system (see Tapia 173, [20]).  
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454